Citation Nr: 0920072	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  07-16 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a low back disability; and 
if so, entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to 
September 1997.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Decatur, Georgia, that declined to reopen a claim for service 
connection for back pain because it found that the evidence 
submitted was not new and material.  


FINDINGS OF FACT

1.	Service connection for back pain was denied in an 
unappealed March 1998 rating decision. 

2.	Evidence received since the March 1998 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.

3.	Service medical records establish that the Veteran 
complained of and was treated for lower back pain during his 
period of active duty.

4.	The Veteran has a current diagnosis of lumbar disk disease 
and multilevel central disc protrusions.  

5.	The probative and competent medical evidence indicates 
that it is at least as likely as not that the Veteran's 
current low back disability was sustained during his period 
of active service.    


CONCLUSIONS OF LAW

1.	The March 1998 rating decision that denied service 
connection for back pain is a finally adjudicated claim.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302, 20.1103 (2008).

2.	New and material evidence has been received to reopen a 
claim for service connection for a low back disability.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).

3.	A low back disability was incurred in service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

The Veteran originally filed a claim for service connection 
for a back injury in October 1997.  He asserted that service 
connection was warranted because he injured his back during 
service and continued to experience daily back pain.  

Service medical records showed that the Veteran had 
complained of and been treated for back pain during his 
period of active duty.  However, a March 1998 VA examination 
revealed that the Veteran had no functional disability of the 
back.  His lumbosacral spine x-ray was within normal limits.  
Under VA law, pain alone without a diagnosed or identifiable 
underlying malady or condition does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  
Accordingly, the RO denied the claim in March 1998.  

The Veteran did not file a timely appeal of the March 1998 
rating decision.  Thus, it became final and binding on him 
based on the evidence then of record.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104(a), 20.200, 20.1103.

Under the applicable law, a finally adjudicated claim may 
only be reopened if new and material evidence is submitted.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Evidence may be considered new and material if it contributes 
to a more complete picture of the circumstances surrounding 
the origin of a Veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision.  Hodge v. West, 115 F.3d 1356 (Fed. Cir. 1998).  
Only evidence presented since the last final denial on any 
basis will be considered, in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Veteran applied to reopen his service connection claim in 
October 2004.  In support of his application, he submitted an 
April 2006 letter wherein a private physician stated that the 
Veteran had been diagnosed with mild to moderate multilevel 
central disc protrusions that developed during his period of 
active duty.   

Upon review, the Board finds that the submitted letter is new 
and material evidence because it was not previously submitted 
to agency decision makers and relates to an unestablished 
fact necessary to substantiate the Veteran's claim.  
Accordingly, the claim for service connection for a low back 
condition is reopened.  

II. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 
3.303.  Disability which is proximately due to or the result 
of a disease or injury incurred in or aggravated by service 
will also be service-connected.  38 C.F.R. § 3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Service connection for certain chronic diseases, 
such as arthritis, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  
Lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The record before the Board contains 
service medical records and post-service medical records, 
which will be addressed as pertinent.  Dela Cruz v. Principi, 
15 Vet. App.143 (2001) (a discussion of all evidence by the 
Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence). 

After a thorough review of the evidence, the Board finds that 
service connection for a low back condition is warranted.  In 
order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  
Service medical records show that the Veteran was first 
treated for back pain in December 1978 after he injured 
himself playing basketball.  He was treated for back pain 
again in March, April, and July of 1988 after he was involved 
in a car accident.  

VA treatment records show that the Veteran has complained of 
and been treated for back pain intermittently since 1998.  
Private treatment records from 2006 demonstrate that he has 
current diagnoses of lumbar disk disease and multilevel 
central disc protrusions.  

Finally, the competent medical evidence of record 
demonstrates that the Veteran's current low back disability 
began in service.  In September 2004, a VA physician 
submitted the following statement:  "The [Veteran] has been 
followed in our family practice clinic.  [He] has had a 
history of neck and back pain.  He was injured while on 
active duty in 1977 and again in 1979.  He has noted an 
increase in pain in the past several months.  [The Veteran's] 
medical record was reviewed and it is my opinion that this is 
the same disability that occurred on active duty.  It is 
directly linked to military service."

Further, in a March 2006 treatment note and April 2006 
letter, a private physician opined that it is more likely 
than not that the Veteran's lower back problem is a 
continuation of the injury he sustained in a March 1988 motor 
vehicle accident.  The physician based that conclusion on a 
review of the Veteran's medical records, that physician's 
treatment of the Veteran before and after service, and MRI 
reports, x-rays, and office notes.  
The Board finds that the submitted medical opinions are 
credible and persuasive because they are definitive, based on 
contemporaneous treatment and a review of pertinent medical 
records, and provide a rationale for the medical conclusions.  
Sklar v. Brown, 5 Vet. App. 140 (1993); Bloom v. West, 12 
Vet. App. 185 (1999); Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  

In sum, the Board finds that the competent and probative 
medical evidence indicates that it is at least as likely as 
not that the Veteran currently has a low back condition that 
was incurred during his period of active service.  Therefore, 
the claim for service connection for a low back disability is 
granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for service connection for a low back disability is 
reopened.  

Service connection for a low back disability is granted.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


